 

 

o o ga
Ao 442 (Rev. 11/11) Anes¢warram 'E':’I“l»*
drug §§
UNITED STATES DISTRICT CoURT mg §§
for the §§ §§
m m
District of Arizona m m §
fm m
§§ §
United States of America § §§
v. ) t
)
)
James Dean B|evins §
Defendant
ARREST WARRANT

To: Any authorized law enforcement offlcer

 

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) James Dean B|evins ,
who is accused of an offense or violation based on the following document filed with the court:

 

d Indictment El Superseding Indictment Cl Inforrnation l:| Superseding Information El Cornplaint
EJ Probation Violation Petition CI Supervised Release Violation Petition El Violation Notice EI Order of the Court

This offense is briefly described as follows:

18: 875(0)- |nterstate Communications Containing Threats
18:115(a)(1)- Reta|iation Against a Federa| Ochia| by Threats

Date: 10/10/2018 N/J)@¢M~ f /§M

Issuing ojicer ’s signature

 

City and state: Phoenix, AZ Rebecca E. Kobza - Deputy Clerk

Printed name and title

 

 

 

Return

 

 

 

 

 

This warrant s received on (daze) H \(`) 710 ’R, and the person was arrested on (dare) l l lt l §§ Z§; }\ g
at (cl'ty and state) (YX{\ \1\) ( MW \H Lv/` V .

lb ja
Date: g n f ` § ' //K;%z\
*:; ii utah batma”'…ttu

Printed name and title

 

 

 

 

 

